 
EXECUTION COPY


SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of February 25,
2010, by and among Game Trading Technologies, Inc. (formerly City Language
Exchange, Incorporated), a Delaware corporation with headquarters located at
10957 McCormick Road, Hunt Valley, Maryland 21031 (the “Company”), and the
investors listed on the Schedule of Buyers attached hereto (individually, a
“Buyer” and collectively, the “Buyers”).


RECITALS


A.   The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule
506 of Regulation D (“Regulation D”) as promulgated by the U.S. Securities and
Exchange Commission (the “SEC”) under the Securities Act.


B.   The Company has authorized a new series of convertible preferred stock of
the Company designated as Series A Convertible Preferred Stock, the terms of
which are set forth in the certificate of designation for such series of
preferred stock (the “Certificate of Designation”) in the form attached hereto
as Exhibit A (including shares of stock issued as a dividend thereon and any
convertible preferred shares issued in replacement thereof in accordance with
the terms thereof, the “Preferred Shares”), which Preferred Shares shall be
convertible into the Company’s common stock, par value $0.0001 per share (the
“Common Stock”), in accordance with the terms of the Certificate of Designation.


C.   The Company has entered into that certain Securities Exchange Agreement
(the “Exchange Agreement”), dated as of February 25, 2010, by and among the
Company, Gamers Factory, Inc., a Maryland corporation (“Gamers”), and certain
stockholders of Gamers identified therein, which provides, inter alia, that at
the Closing Date (as defined in the Exchange Agreement), the Company shall
acquire Gamers through a share exchange pursuant to which the Stockholders (as
defined in the Exchange Agreement) shall contribute, sell and transfer all of
the outstanding shares of capital stock of Gamers for newly-issued shares of the
Company’s Common Stock (the “Exchange”)


D.   Simultaneously with the consummation of the Exchange, each Buyer wishes to
purchase, and the Company wishes to sell, upon the terms and conditions stated
in this Agreement, (i) the aggregate number of Preferred Shares set forth
opposite such Buyer’s name in column (3) on the Schedule of Buyers (which
aggregate number for all Buyers shall be up to 1,950,000) (as converted,
collectively, the “Conversion Shares”), (ii) a Warrant in the form attached
hereto as Exhibit B (the “Warrants”), to acquire that number of shares of Common
Stock (as exercised, collectively, the “Warrant Shares”) set forth opposite such
Buyer’s name in column (4) on the Schedule of Buyers and (iii) solely for Buyers
purchasing Preferred Shares with a Stated Value (as defined in the Certificate
of Designation) of at least $150,000, a Unit Purchase Option Agreement (the
“Unit Purchase Option”) in the form attached hereto as Exhibit I, to acquire
that number of additional Preferred Shares set forth opposite such Buyer’s name
in column (7) on the Schedule of Buyers and Warrants to acquire that number of
additional Warrant Shares set forth opposite such Buyer’s name in column (8) on
the Schedule of Buyers for the aggregate additional purchase price set forth
opposite such Buyer’s name in column (9) on the Schedule of Buyers.
 

--------------------------------------------------------------------------------


 
F.   Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement, in
the form attached hereto as Exhibit C (the “Registration Rights Agreement”),
pursuant to which the Company has agreed to provide certain registration rights
with respect to the Registrable Securities (as defined in the Registration
Rights Agreement), under the Securities Act and the rules and regulations
promulgated thereunder, and applicable state securities laws.


G.   The Preferred Shares, the Conversion Shares, the Unit Purchase Options, the
Warrants and the Warrant Shares are collectively referred to herein as the
“Securities.”


NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and each
Buyer hereby agree as follows:
 

1.   PURCHASE AND SALE OF PREFERRED STOCK AND WARRANTS.


(a) Preferred Shares and Warrants. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, simultaneously with the
consummation of the Exchange, the Company shall issue and sell to each Buyer,
and each Buyer severally, but not jointly, agrees to purchase from the Company
on the Closing Date (as defined below), the number of Preferred Shares, as is
set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers,
along with the Warrants to acquire that number of Warrant Shares as is set forth
opposite such Buyer’s name in column (4) on the Schedule of Buyers.


(b)   Closing.  The closing (the “Closing”) of the purchase of the Preferred
Shares and the Warrants by the Buyers shall occur simultaneously with the
closing of the Exchange, at the offices of Greenberg Traurig, LLP, 200 Park
Avenue, New York, New York 10166. The date and time of the Closing (the “Closing
Date”) shall be 10:00 a.m., New York City Time, on the date hereof, subject to
the notification of satisfaction (or waiver) of the conditions to the Closing
set forth in Sections 6 and 7 below (or such later date as is mutually agreed to
by the Company and each Buyer). As used herein, “Business Day” means any day
other than a Saturday, Sunday or other day on which commercial banks in The City
of New York are authorized or required by law to remain closed.


(c)   Purchase Price. The aggregate purchase price for the Preferred Shares and
the Warrants to be purchased by each Buyer (the “Purchase Price”) shall be the
amount set forth opposite such Buyer’s name in column (5) on the Schedule of
Buyers. Each Buyer shall pay $2.00 for each Preferred Share and related Warrants
to be purchased by such Buyer at the Closing.


(d)   Form of Payment. On the Closing Date, (A) each Buyer shall pay its
respective Purchase Price to the Company for the Preferred Shares and the
Warrants to be issued and sold to such Buyer at the Closing, by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions and (B) the Company shall deliver to each Buyer the Preferred
Shares (in such denominations as is set forth opposite such Buyer’s name in
column (3) on the Schedule of Buyers) along with the Warrants (exercisable for
the number of shares of Common Stock as is set forth opposite such Buyer’s name
in column (4) on the Schedule of Buyers), each duly executed on behalf of the
Company and registered in the name of such Buyer or its designee.
 
2

--------------------------------------------------------------------------------


 
2.   REPRESENTATIONS AND WARRANTIES OF EACH BUYER.


Each Buyer represents and warrants (and covenants with respect to Section 2(k))
with respect to only itself that:


(a)   Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.


(b)   No Public Sale or Distribution. Such Buyer is (i) acquiring the Preferred
Shares and the Warrants, (ii) upon conversion of the Preferred Shares will
acquire the Conversion Shares and (iii) upon exercise of the Warrants will
acquire the Warrant Shares, in each case, for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act; provided, however, that by making the representations herein, such Buyer
does not agree, or make any representation or warranty, to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act.  Such Buyer is
acquiring the Securities hereunder in the ordinary course of its business. Such
Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities.


(c)   Accredited Investor Status.  At the time such Buyer was offered the
Securities, it was, and as of the date hereof is, an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.


(d)   Reliance on Exemptions. Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.


(e)   Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by such Buyer.  Such Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company.  Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
its advisors, if any, or its representatives shall modify, amend or affect such
Buyer’s right to rely on the Company’s representations and warranties contained
herein or any representations and warranties contained in any other Transaction
Document or any other document or instrument executed and/or delivered in
connection with this Agreement or the consummation of the transaction
contemplated hereby. Such Buyer understands that its investment in the
Securities involves a high degree of risk. Such Buyer has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
 
3

--------------------------------------------------------------------------------


 
(f)   No Governmental Review.  Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.


(g)   Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement and Section 4(h) hereof: (i) the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) such Buyer shall have
delivered to the Company an opinion of counsel to such Buyer, in a generally
acceptable form, to the effect that such Securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) such Buyer provides the Company with reasonable
assurance that such Securities can be sold, assigned or transferred pursuant to
Rule 144 or Rule 144A promulgated under the Securities Act, as amended (or a
successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person (as defined in
Section 3(t)) through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
promulgated thereunder; and (iii) neither the Company nor any other Person is
under any obligation to register the Securities under the Securities Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder.


(h)   Validity; Enforcement.  This Agreement and the Registration Rights
Agreement have been duly and validly authorized, executed and delivered on
behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.


(i)   No Conflicts.  The execution, delivery and performance by such Buyer of
this Agreement and the Registration Rights Agreement and the consummation by
such Buyer of the transactions contemplated hereby and thereby will not (i)
result in a violation of the organizational documents of such Buyer or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Buyer is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment  or decree (including
federal and state securities laws) applicable to such Buyer, except in the case
of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Buyer to
perform its obligations hereunder.
 
4

--------------------------------------------------------------------------------


 
(j)   Residency. Such Buyer is a resident of that jurisdiction specified below
its address on the Schedule of Buyers.


(k)   Certain Trading Activities. Such Buyer has not directly or indirectly, nor
has any Person acting on behalf of or pursuant to any understanding with such
Buyer, engaged in any transactions in the securities of the Company (including
without limitation, any Short Sales involving the Company’s securities) since
the time that the Buyer was first contacted by the Company regarding an
investment in the Company. “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act (“Regulation SHO”) and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.


(l)   General Solicitation. Such Buyer is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar.
 
3.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


Except as set forth under the corresponding section of the disclosure schedules
delivered to the Buyers concurrently herewith (the “Disclosure Schedules”),
which Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation made herein to the extent of the disclosure contained in the
corresponding section of the Disclosure Schedules, the Company hereby makes the
following representations and warranties each of the Buyers that:


(a)   Incorporation of Exchange Agreement Representations and Warranties.  The
Company (as successor in interest to the business of Gamers) hereby confirms
that each and every representation and warranty (“Business Representations and
Warranties”) made by Gamers in Section 2.4 and in Sections 2.10 through 2.31,
inclusive, of the Exchange Agreement (together with the disclosure schedules
referenced therein) is hereby incorporated herein by reference in its entirety
to the same extent and with the same force and effect as if each of them was
fully and completely set forth herein, and may be relied upon by each of the
Buyers as if repeated in full by the Company herein.


(b)   Organization and Qualification. The Company and its “Subsidiaries” (which
for purposes of this Agreement means any Person in which the Company, directly
or indirectly, owns capital stock or holds an equity or similar interest) are
entities duly organized and validly existing and in good standing under the laws
of the jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted and as presently proposed to be conducted. Each of the Company
and its Subsidiaries is duly qualified as a foreign entity to do business and is
in good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect. As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company and its
Subsidiaries, individually or taken as a whole, (ii) the transactions
contemplated hereby or in the other Transaction Documents (as defined below) or
by the agreements and instruments to be entered into in connection herewith or
therewith or (iii) the authority or ability of the Company to perform its
obligations under the Transaction Documents (as defined below). Except for
Gamers Inc., the Company has no Subsidiaries.
 
5

--------------------------------------------------------------------------------


 
(c)   Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Certificate of Designation, the Unit Purchase Options, the Warrants, the
Registration Rights Agreement, the Irrevocable Transfer Agent Instructions (as
defined in Section 5(b)), the Lock-Up Agreement, and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof.  The execution and delivery of this Agreement and the other Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Preferred Shares (including the Preferred Shares receivable upon exercise of
the Unit Purchase Options), the reservation for issuance and the issuance of the
Conversion Shares issuable upon conversion of the Preferred Shares (including
the Preferred Shares receivable upon exercise of the Unit Purchase Options), the
Unit Purchase Options, the issuance of the Warrants (including the Warrants
receivable upon exercise of the Unit Purchase Options) and the reservation for
issuance and issuance of the Warrant Shares issuable upon exercise of the
Warrants (including the Warrants receivable upon exercise of the Unit Purchase
Options), have been duly authorized by the Company’s Board of Directors and
(other than the filing with the SEC of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement, the
filing of the Form D with the SEC and any other filings as may be required by
any state securities agencies) no further filing, consent or authorization is
required by the Company or its Board of Directors or stockholders. This
Agreement and the other Transaction Documents have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law. The Certificate of Designation, in the form attached hereto as
Exhibit A, shall be filed with the Secretary of State of the State of Delaware
on or prior to Closing.
 
6

--------------------------------------------------------------------------------


 
(d)   Issuance of Securities. The issuance of the Preferred Shares, the Unit
Purchase Options and the Warrants are duly authorized and upon issuance in
accordance with the terms of the Transaction Documents shall be validly issued,
fully paid and non-assessable and free from all taxes, liens, charges and other
encumbrances with respect to the issue thereof, and the Preferred Shares shall
be entitled to the rights and preferences set forth in the Certificate of
Designation. As of the Closing, the Company shall have reserved from its duly
authorized capital stock not less than 120% of the sum of (i) the maximum number
of shares of Common Stock issuable upon conversion of the Preferred Shares
(including the Preferred Shares receivable upon exercise of the Unit Purchase
Options) (assuming for purposes hereof that the Preferred Shares are convertible
at the Conversion Price and without taking into account any limitations on the
conversion of the Preferred Shares set forth in the Certificate of Designation),
(ii) the maximum number of shares of Common Stock issuable upon exercise of the
Warrants (including the Warrants receivable upon exercise of the Unit Purchase
Options) (assuming for purposes hereof that the Warrants are fully exerciseable
and without taking into account any limitations on the exercise of the Warrants
set forth in the Warrants). Upon issuance or conversion in accordance with the
Certificate of Designation or exercise in accordance with the Warrants (as the
case may be) the Conversion Shares and the Warrant Shares, respectively, will be
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens, charges and other encumbrances with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. Subject to the accuracy of the representations and
warranties of the Buyers in this Agreement, the offer and issuance by the
Company of the Securities is exempt from registration under the Securities Act.


(e)   No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Preferred Shares, the Unit Purchase Options, the Warrants, the Conversion
Shares and Warrant Shares and the reservation for issuance of the Conversion
Shares and the Warrant Shares) will not (i) result in a violation of the
certificate of incorporation of the Company or any of its Subsidiaries, any
capital stock of the Company, the bylaws of the Company or any of its
Subsidiaries, or the Certificate of Designation of the Company or any of its
Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, except to the extent such conflict, default or
termination right would not reasonably be expected to have a Material Adverse
Effect, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and the rules and regulations of the OTC Bulletin Board (the “Principal Market”)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected except, in
the case of clause (ii) or (iii) above, to the extent such violations that could
not reasonably be expected to have a Material Adverse Effect.


(f)   Consents.  The Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents, in each case, in accordance
with the terms hereof or thereof other than (i) the filings required pursuant to
Section 4(j), (ii) the filing of the Registration Statement with the SEC and
(iii) the filing of Form D with the SEC and such filings as are required to be
made under applicable state securities laws.  All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the Closing Date, and the Company and its Subsidiaries are unaware of any facts
or circumstances which might prevent the Company from obtaining or effecting any
of the registration, application or filings pursuant to the preceding sentence.
To the best of its knowledge, the Company is not in violation of the
requirements of the Principal Market and has no knowledge of any facts which
could reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future.
 
7

--------------------------------------------------------------------------------


 
(g)   Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that, except as disclosed on
Schedule 3(g), no Buyer is (i) an officer or director of the Company, (ii) an
“affiliate” of the Company or any of its Subsidiaries (as defined in Rule 144)
or (iii) to its knowledge, a “beneficial owner” of more than 10% of the shares
of Common Stock (as defined for purposes of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)). The Company further
acknowledges that no Buyer is acting as a financial advisor or fiduciary of the
Company or any of its Subsidiaries (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by a Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer’s purchase of the
Securities.  The Company further represents to each Buyer that the decision of
the Company and each of the Subsidiaries to enter into the Transaction
Documents, as applicable,  has been based solely on the independent evaluation
by the Company and its Subsidiaries and their representatives.


(h)   No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby. The Company shall pay, and hold
each Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim. Except as set forth on Schedule 3(h), the Company has not
engaged any placement agent or other agent in connection with the sale of the
Securities.


(i)   No Integrated Offering. None of the Company, its Subsidiaries, any of
their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the Securities Act or cause this offering of the Securities
to be integrated with prior offerings by the Company for purposes of the
Securities Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated.  None of the Company, its Subsidiaries, their affiliates and any
Person acting on their behalf will take any action or steps referred to in the
preceding sentence that would require registration of any of the Securities
under the Securities Act or cause the offering of any of the Securities to be
integrated with other offerings.
 
8

--------------------------------------------------------------------------------


 
(j)   Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Shares and/or Warrant Shares (as the case may be) will increase in
certain circumstances. The Company further acknowledges that its obligation to
issue Conversion Shares upon conversion of the Preferred Shares in accordance
with this Agreement and the Certificate of Designation and its obligation to
issue the Warrant Shares upon exercise of the Warrants in accordance with this
Agreement and the Warrants is, in each case, absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company.


(k)   Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under its certificate of incorporation or the laws of
the jurisdiction of its incorporation or otherwise which is or could become
applicable to any Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and any Buyer’s ownership of the Securities. The Company has not
adopted a stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.


(l)   SEC Documents; Financial Statements. To the best of its knowledge, during
the two (2) years prior to the date hereof, the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the Exchange Act
(all of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). To the best of its knowledge, as of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. To the best of its knowledge, as of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto as in effect as of the time of filing. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate). To the best of its knowledge, no other information provided by or on
behalf of the Company to the Buyers which is not included in the SEC Documents,
including, without limitation, information referred to in Section 2(e) of this
Agreement, contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein not
misleading, in the light of the circumstance under which they are or were made.
 
9

--------------------------------------------------------------------------------


 
(m)   Absence of Certain Changes. To the best of its knowledge, since the date
of the most recent audited financial statements contained within the SEC
Reports, there has been no material adverse change and no material adverse
development in the business, assets, liabilities, properties, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any of its Subsidiaries. To the best of its knowledge, since the
date of the Company’s most recent audited financial statements contained in a
Form 10-K, neither the Company nor any of its Subsidiaries has (i) declared or
paid any dividends, (ii) sold any assets, individually or in the aggregate, in
excess of $100,000 outside of the ordinary course of business or (iii) had
capital expenditures, individually or in the aggregate, in excess of $100,000.
To the best of its knowledge, neither the Company nor any of its Subsidiaries
has taken any steps to seek protection pursuant to any bankruptcy law nor does
the Company have any knowledge or reason to believe that its creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. The Company and its
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be Insolvent (as defined below). For purposes of this
Section 3(m), “Insolvent” means, with respect to the Company, on a consolidated
basis with its Subsidiaries, (i) the present fair saleable value of the
Company’s and its Subsidiaries’ assets is less than the amount required to pay
the Company’s and its Subsidiaries’ total Indebtedness (as defined in Section
3(t)), (ii) the Company and its Subsidiaries are unable to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (iii) the Company and its
Subsidiaries intend to incur or believe that they will incur debts that would be
beyond their ability to pay as such debts mature. The Company has not engaged in
business or in any transaction, and is not about to engage in business or in any
transaction, for which the Company’s remaining assets constitute unreasonably
small capital.


(n)   No Undisclosed Events, Liabilities, Developments or Circumstances. To the
best of its knowledge, other than with respect to the transactions contemplated
by the Exchange Agreement, no event, liability, development or circumstance has
occurred or exists, or is contemplated to occur with respect to the Company, any
of its Subsidiaries or their respective business, properties, liabilities,
prospects, operations (including results thereof) or condition (financial or
otherwise), that would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.


(o)   Conduct of Business; Regulatory Permits. Neither the Company nor any of
its Subsidiaries is in violation of any term of or in default under its
certificate of incorporation, the Certificate of Designation, any other
certificate of designation, preferences or rights of any other outstanding
series of preferred stock of the Company or its bylaws or their organizational
charter or certificate of incorporation or bylaws, respectively. Neither the
Company nor any of its Subsidiaries is in violation of any judgment, decree or
order or any statute, ordinance, rule or regulation applicable to the Company or
any of its Subsidiaries, and neither the Company nor any of its Subsidiaries
will conduct its business in violation of any of the foregoing, except in all
cases for possible violations which would not, individually or in the aggregate,
have a Material Adverse Effect. Without limiting the generality of the
foregoing, to the best of its knowledge, the Company is not in violation of any
of the rules, regulations or requirements of the Principal Market and has no
knowledge of any facts or circumstances that could reasonably lead to delisting
or suspension of the Common Stock by the Principal Market in the foreseeable
future. The Company and each of its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.
 
10

--------------------------------------------------------------------------------


 
(p)   Foreign Corrupt Practices.  Neither the Company nor any of its
Subsidiaries nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.


(q)   Sarbanes-Oxley Act. To the best of its knowledge, the Company is in
compliance with all applicable requirements of the Sarbanes-Oxley Act of 2002
that are effective as of the date hereof, and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.


(r)   Transactions With Affiliates. Other than as disclosed on Schedule 3(r),
none of the officers, directors or employees of the Company or any of its
Subsidiaries is presently a party to any transaction with the Company or any of
its Subsidiaries (other than for ordinary course services as employees, officers
or directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Company or any of
its Subsidiaries, any corporation, partnership, trust or other entity in which
any such officer, director, or employee has a substantial interest or is an
officer, director, trustee or partner.


(s)   Equity Capitalization.  As of the date hereof, the authorized capital
stock of the Company consists of (i) 100,000,000 shares of Common Stock, of
which as of the date hereof, not more than 1,200,000 shares are issued and
outstanding (after taking into consideration the cancellation of such number of
shares of Common Stock contemplated by Section 5.2(f)(7)(iii) of the Exchange
Agreement) and (ii) 20,000,000 shares of preferred stock, none of which, as of
the date hereof, are issued and outstanding.  To the best of its knowledge, all
of such outstanding shares are duly authorized and have been, or upon issuance
will be, validly issued and are fully paid and nonassessable. To the best of its
knowledge, except as disclosed in Schedule 3(s): (i) none of the Company’s
capital stock is subject to preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by the Company; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness (as defined in Section 3(t)) of
the Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts, either individually or in the
aggregate, filed in connection with the Company or any of its Subsidiaries; (v)
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act (except pursuant to the Registration Rights Agreement); (vi)
there are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities (other than the Securities to be issued pursuant to
this Agreement); (viii) the Company does not have any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement; and
(ix) neither the Company nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the SEC Documents which are not so
disclosed in the SEC Documents, other than those incurred in the ordinary course
of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or could not have a Material Adverse
Effect.
 
11

--------------------------------------------------------------------------------


 
(t)   Indebtedness and Other Contracts. Except as disclosed in the Exchange
Agreement or Schedule 3(t), neither the Company nor any of its Subsidiaries (i)
has any outstanding Indebtedness (as defined below), (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse
Effect.  Schedule 3(t) provides a detailed description of the material terms of
any such outstanding Indebtedness.  For purposes of this Agreement:  (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
12

--------------------------------------------------------------------------------


 
(u)   Absence of Litigation. Except as set forth in the SEC Reports or Schedule
3(u), there is no action, suit, proceeding, inquiry or investigation before or
by the Principal Market, any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
the Common Stock or any of the Company’s Subsidiaries or any of the Company’s or
its Subsidiaries’ officers or directors which is outside of the ordinary course
of business or individually or in the aggregate material to the Company.


(v)   Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.


(w)   Employee Relations.  (i)  Neither the Company nor any of its Subsidiaries
is a party to any collective bargaining agreement or employs any member of a
union. The Company and its Subsidiaries believe that their relations with their
employees are good.  No executive officer (as defined in Rule 501(f) of the
Securities Act) of the Company or any of its Subsidiaries has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary. No executive officer of the Company or any of
its Subsidiaries is, or is now expected to be, in violation of any material term
of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. (ii) The Company and its
Subsidiaries are in compliance with all federal, state, local and foreign laws
and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
13

--------------------------------------------------------------------------------


 
(x)   Title. Except as set forth on Schedule 3(x), the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Company and its Subsidiaries, in each case free
and clear of all liens, encumbrances and defects except such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.


(y)   Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and other intellectual property rights (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted and as
presently proposed to be conducted.  None of the Company’s or its Subsidiaries’
Intellectual Property Rights have expired, terminated or been abandoned, or are
expected to expire, terminate or be abandoned, within three years from the date
of this Agreement.  The Company does not have any knowledge of any infringement
by the Company or any of its Subsidiaries of Intellectual Property Rights of
others.  There is no claim, action or proceeding being made or brought, or to
the knowledge of the Company, being threatened, against the Company or any of
its Subsidiaries regarding their Intellectual Property Rights.  The Company is
unaware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company and each
of its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their Intellectual Property Rights.


(z)   Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all Environmental Laws (as hereinafter defined), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.  The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
14

--------------------------------------------------------------------------------


 
(aa)   Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.


(bb)   Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the Exchange Act) that are effective in ensuring that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC,
including, without limitation, controls and procedures designed in to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. Neither the Company nor any of its
Subsidiaries has received any notice or correspondence from any accountant
relating to any potential material weakness in any part of the system of
internal accounting controls of the Company or any of its Subsidiaries.


(cc)   Off Balance Sheet Arrangements. To the best of its knowledge, other than
as disclosed in the Exchange Agreement, there is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed or
that otherwise could be reasonably likely to have a Material Adverse Effect.


(dd)   Investment Company Status. The Company is not, and upon consummation of
the sale of the Securities will not be, an “investment company,” an affiliate of
an “investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act
of  1940, as amended.
 
15

--------------------------------------------------------------------------------


 
(ee)   Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.


(ff)   Acknowledgement Regarding Buyers’ Trading Activity. It is understood and
acknowledged by the Company (i) that, following one year after the date on which
the last registration statement the Company is required to file so that all of
the Registrable Securities (as defined in the Registration Rights Agreement) are
registered, none of the Buyers have been asked by the Company or any of its
Subsidiaries to agree, nor has any Buyer agreed with the Company or any of its
Subsidiaries, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) that any
Buyer, and counter parties in “derivative” transactions to which any such Buyer
is a party, directly or indirectly, presently may have a “short” position in the
Common Stock which were established prior to such Buyer’s knowledge of the
transactions contemplated by the Transaction Documents, and (iii) that each
Buyer shall not be deemed to have any affiliation with or control over any arm’s
length counter party in any “derivative” transaction. The Company further
understands and acknowledges that following one year after the date on which the
last registration statement the Company is required to file so that all of the
Registrable Securities (as defined in the Registration Rights Agreement) are
registered one or more Buyers may engage in hedging and/or trading activities at
various times during the period that the Securities are outstanding, including,
without limitation, during the periods that the value of the Conversion Shares
and the Warrant Shares deliverable with respect to the Securities are being
determined and (b) such hedging and/or trading activities, if any, can reduce
the value of the existing stockholders’ equity interest in the Company both at
and after the time the hedging and/or trading activities are being conducted.
The Company acknowledges that such aforementioned hedging and/or trading
activities do not constitute a breach of this Agreement or any other Transaction
Document or any of the documents executed in connection herewith or therewith.


(gg)   Disclosure.  The Company understands and confirms that each of the Buyers
will rely on the foregoing representations in effecting transactions in
securities of the Company.  All disclosure provided to the Buyers regarding the
Company and its Subsidiaries, their businesses and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on behalf of
the Company is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that no Buyer makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 2.
 
16

--------------------------------------------------------------------------------


 
4.   COVENANTS.


(a)   Best Efforts. Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.


(b)   Form D and Blue Sky.  The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
each Buyer promptly after such filing. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the Securities for
sale to the Buyers at the Closing pursuant to this Agreement under applicable
securities or “blue sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyers on or prior to the Closing Date.  The Company
shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or “blue sky” laws of the states
of the United States following the Closing Date.  As soon as practicable, but in
no event later than thirty (30) days after the Closing Date, the Company shall
submit all necessary documentation to be included in Standard & Poor’s
Corporation Descriptions.  Additionally, the Company shall continue to publish
all information so as to have available “current public information” in Standard
& Poor’s Corporation Descriptions, for state “blue sky” exemption purposes.


(c)   Reporting Status. Until the date on which the Buyers shall have sold all
the Conversion Shares and Warrant Shares, and none of the Preferred Shares or
Warrants is outstanding (the “Reporting Period”), the Company shall timely file
all reports required to be filed with the SEC pursuant to the Exchange Act, and
the Company shall not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would no longer require or otherwise permit such termination.


(d)   Use of Proceeds. The Company will use the proceeds from the sale of the
Securities solely as set forth on Schedule 4(d).


(e)   Investor and Media Relations Consultant.  The Company shall retain and use
the services of an investor and media relations consultant (“Investor and Media
Relations Consultant”) which Investor and Media Relations Consultant shall be
reasonably acceptable to Vision Capital Advisors, LLC (“Vision Capital”).  The
Company shall deposit $300,000 of the proceeds from this offering into a
segregated account (the “IR Escrow”) solely for the purposes of paying the
expenses of investor and media relations initiatives arranged by the Company in
cooperation with such Investor and Media Relations Consultant for a period of
twelve (12) months following the Closing Date.  If Vision or its permitted
assigns exercises in full its Unit Purchase Option, the Company shall deposit an
additional $100,000 of the proceeds from such exercise into the IR Escrow.  The
Company shall use reasonable efforts to undertake any such measures as the
Investor and Media Relations Consultant shall recommend that are, in good faith,
acceptable to the Company’s Board of Directors.


(f)   Director and Officer Insurance. As soon as practicable, but in no event
later than sixty (60) days following the Closing Date, the Company and each
Subsidiary agree to be insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Company and the Subsidiaries are
engaged, including, but not limited to directors and officers insurance coverage
at least equal to $4,000,000.
 
17

--------------------------------------------------------------------------------


 
(g)   Listing.  The Company shall promptly secure the quotation of all of the
Registrable Securities (as defined in the Registration Rights Agreement) upon
the Principal Market and shall maintain such quotation of all Registrable
Securities from time to time issuable under the terms of the Transaction
Documents on the Principal Market or an Eligible Market (as defined in the
Certificate of Designation). The Company shall maintain the Common Stock’s
authorization for quotation on the Principal Market.  Neither the Company nor
any of its Subsidiaries shall take any action which could be reasonably expected
to result in the delisting or suspension of the Common Stock on an Eligible
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(g).


(h)   Nasdaq.  The Company shall use its best efforts to increase the number of
members on its Board of Directors and establish audit, compensation and
nomination/corporate governance committees of its Board of Directors such that
within sixty (60) days after the Closing Date, (i) a majority of the members on
its Board of Directors shall be considered “independent directors” within the
meaning of the rules of the Nasdaq Stock Market, and (ii) the Company’s
corporate governance structure meets the continued listing requirements of the
Nasdaq Stock Market.  As soon as practicable, the Company shall take all
necessary and appropriate actions to list its shares of Common Stock for trading
on the Nasdaq Capital Market or Nasdaq Global Market provided the Company meets
the applicable listing standards for listing on a national securities exchange.


(i)   Fees.  The Company shall reimburse Vision Opportunity Master Fund, LTD.
(“Vision”) or its designee(s) (in addition to any other expense amounts paid to
any Buyer prior to the date of this Agreement) for all reasonable costs and
expenses, not to exceed $157,000, incurred by it or its affiliates in connection
with the transactions contemplated by the Transaction Documents (including,
without limitation, all reasonable legal fees and disbursements in connection
therewith, documentation and implementation of the transactions contemplated by
the Transaction Documents and due diligence in connection therewith), which
amount shall be paid at the Closing or paid by the Company upon termination of
this Agreement (as the case may be). The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or broker’s
commissions (other than for Persons engaged by any Buyer) relating to or arising
out of the transactions contemplated hereby. The Company shall pay, and hold
each Buyer harmless against, any liability, loss or expense (including, without
limitation, reasonable attorney’s fees and out-of-pocket expenses) arising in
connection with any claim relating to any such payment.


(j)   Disclosure of Transactions and Other Material Information. The Company
shall, on or before 8:30 a.m., New York City Time, on the first (1st) Business
Day after the date of this Agreement, (i) issue a press release (the “Press
Release”) reasonably acceptable to the Buyers disclosing all the material terms
of the transactions contemplated by the Transaction Documents and (ii) file a
Current Report on Form 8-K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the Exchange
Act and attaching all the material Transaction Documents (including, without
limitation, this Agreement (and all schedules to this Agreement), the form of
Certificate of Designation, the form of Warrants and the Registration Rights
Agreement) (including all attachments, the “8-K Filing”). From and after the
issuance of the Press Release, the Company shall have disclosed any material,
nonpublic information delivered to any of the Buyers by the Company or any of
its Subsidiaries, or any of their respective officers, directors, employees or
agents (if any) in connection with the transactions contemplated by the
Transaction Documents. The Company shall not, and shall cause each of its
Subsidiaries and its and each of their respective officers, directors, employees
and agents, not to, provide any Buyer with any material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the issuance of
the Press Release without the express prior written consent of such Buyer. In
the event of a breach of the foregoing covenant by the Company, or any of its
Subsidiaries, or any of its or their respective officers, directors, employees
and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Buyer shall have the right to make a public disclosure,
in the form of a press release, public advertisement or otherwise, of such
material, nonpublic information without the prior approval by the Company, any
of its Subsidiaries, or any of its or their respective officers, directors,
employees or agents. No Buyer shall have any liability to the Company, any of
its Subsidiaries, or any of its or their respective officers, directors,
employees, stockholders or agents, for any such disclosure. Subject to the
foregoing, neither the Company, its Subsidiaries nor any Buyer shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of any Buyer, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release).  Without the
prior written consent of any applicable Buyer, neither the Company nor any of
its Subsidiaries shall disclose the name of such Buyer in any filing,
announcement, release or otherwise.
 
18

--------------------------------------------------------------------------------


 
(k)   Restriction on Redemption and Cash Dividends; Additional Registration
Statements.  So long as 20% of the Preferred Shares are outstanding, the Company
shall not, directly or indirectly, redeem, or declare or pay any cash dividend
or distribution on, any other capital stock of the Company without the prior
express written consent of the holders of Preferred Shares representing not less
than a majority of the aggregate number of the then outstanding Preferred
Shares. Until the Effective Date (as defined in the Registration Rights
Agreement), the Company shall not file a registration statement under the
Securities Act relating to securities that are not the Registrable Securities.


(l)   Additional Preferred Shares. So long as any Buyer beneficially owns any of
the Securities, the Company will not, without the prior written consent of
Buyers holding a majority of the then-outstanding Preferred Shares, issue any
Preferred Shares (other than to the Buyers as contemplated by the Transaction
Documents) and the Company shall not issue any other securities that would cause
a breach or default under the Certificate of Designation or any of the Warrants,
and the Company shall comply with the provisions of the Certificate of
Designation and Warrants with respect to participation in additional securities
issuances.


(m)   Corporate Existence. So long as any Buyer beneficially owns any Preferred
Shares or any Warrants, the Company shall not be party to any Fundamental
Transaction (as defined in the Certificate of Designation) unless (i) such
Fundamental Transaction is, provided Vision, together with its affiliates, shall
then own Preferred Shares with a Stated Value (as defined in the Certificate of
Designation) of at least $400,000, approved in writing by Vision and (ii) the
Company is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Certificate of Designation and the Warrants.
 
19

--------------------------------------------------------------------------------


 
(n)   Reservation of Shares. The Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than 120% of (i) the maximum number of shares of Common Stock issuable upon
conversion of the Preferred Shares (assuming for purposes hereof, that the
Preferred Shares are convertible at the Conversion Price and without taking into
account any limitations on the conversion of the Preferred Shares set forth in
the Certificate of Designation) and (ii) the maximum number of shares of Common
Stock issuable upon exercise of the Warrants (assuming for purposes hereof that
the Warrants are fully exerciseable and without taking into account any
limitations on the exercise of the Warrants set forth in the Warrants).


(o)   Conduct of Business.  The business of the Company and its Subsidiaries
shall not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.


(r)   Escrow of Performance Milestone Shares. At or prior to the Closing, Todd
Hays, Thomas Hays, John Hays, Jr. and Rodney Hillman (collectively, “Company
Management”) shall deliver into escrow an aggregate of 740,000 shares of Common
Stock (“Milestone Shares”) pursuant to the terms of that certain Performance
Milestone Shares Agreement in the form attached hereto as Exhibit D (the
“Performance Milestone Shares Agreement”).


(s)   Retention of Auditor.  The Company shall retain and use the services of a
nationally-recognized independent registered public accounting firm
(“Independent Auditor”), registered with the Public Company Accounting Oversight
Board, in connection with the audit of the Company’s consolidated financial
statements for the year ending December 31, 2010, and for subsequent periods.


(t)   Short Sales. Each Buyer, severally and not jointly with the other Buyers,
covenants that neither it, nor any Affiliate acting on its behalf or pursuant to
any understanding with it, will execute any Short Sales during the period
commencing on November __, 2009 and ending one year after the date on which the
last registration statement the Company is required to file so that all of the
Registrable Securities (as defined in the Registration Rights Agreement) are
registered.


(u)   Executive Compensation.  For so long as Vision, together with its
affiliates, owns Preferred Shares with a Stated Value (as defined in the
Certificate of Designation) of at least $400,000, the Company shall not create
any additional incentive compensation plan, or increase the compensation of its
executive officers and key employees without the prior written consent of Vision
Capital.


(v)   Indebtedness.   For so long as Vision, together with its affiliates, owns
Preferred Shares with a Stated Value (as defined in the Certificate of
Designation) of at least $400,000, the Company shall not permit the ratio of
Indebtedtness to shareholders’ equity to exceed, for any period (calculated as
of the end of each fiscal quarter during each such period based upon the
immediately preceding four fiscal quarters) the ratio of 1.00 to 1.00, without
the prior written consent of Vision or the unanimous approval of the Company’s
“independent directors” (within the meaning of the rules of the Nasdaq Stock
Market).
 
20

--------------------------------------------------------------------------------


 
(w)   Monitoring Fee.  From and after the Closing Date, the Company shall pay
Vision Capital a monthly cash monitoring fee (the “Monitoring Fee”) equal to
$5,000 per month for twenty four (24) months after the Closing Date.  The
Company shall pay the Monitoring Fee by wire transfer of immediately available
funds (pursuant to wire instructions provided by Vision Capital) on or before
the tenth (10th) day of each month, commencing on January 10, 2010.


(x)   Transfer Taxes. On the Closing Date, all stock transfer and other taxes
(other than income or similar taxes) which are required to be paid by the
Company in connection with the sale and transfer of the Securities to be sold to
each Buyer hereunder shall be fully paid for by the Company, and all laws
imposing such taxes shall be complied with by the Company.
 
5.   REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.


(a)   Register. The Company shall maintain at its principal executive offices
(or such other office or agency of the Company as it may designate by notice to
each holder of Securities), a register for the Preferred Shares and the Warrants
in which the Company shall record the name and address of the Person in whose
name the Preferred Shares and the Warrants have been issued (including the name
and address of each transferee), the number of Preferred Shares held by such
Person, the number of Conversion Shares issuable upon conversion of the
Preferred Shares and Warrant Shares issuable upon exercise of the Warrants held
by such Person. The Company shall keep the register open and available at all
times during business hours for inspection of any Buyer or its legal
representatives.


(b)   Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Conversion Shares and the Warrant Shares in such
amounts as specified from time to time by each Buyer to the Company upon
conversion of the Preferred Shares or exercise of the Warrants in the form of
Exhibit E attached hereto (the “Irrevocable Transfer Agent Instructions”). The
Company represents and warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 5(b), and stop transfer
instructions to give effect to Section 2(f) hereof, will be given by the Company
to its transfer agent with respect to the Securities, and that the Securities
shall otherwise be freely transferable on the books and records of the Company,
as applicable, and to the extent provided in this Agreement and the other
Transaction Documents. If a Buyer effects a sale, assignment or transfer of the
Securities in accordance with Section 2(f), the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer to effect such sale,
transfer or assignment. In the event that such sale, assignment or transfer
involves Conversion Shares and Warrant Shares sold, assigned or transferred
pursuant to an effective registration statement or in compliance with Rule 144,
the transfer agent shall issue such Securities to the Buyer, assignee or
transferee, as the case may be, without any restrictive legend in accordance
with Section 5(d) below. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to a Buyer. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5(b) will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 5(b), that
a Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required. The Company shall cause its counsel to
issue the legal opinion referred to in the Irrevocable Transfer Agent
Instructions to the Company’s transfer agent on the Effective Date. Any fees
(with respect to the transfer agent, counsel to the Company or otherwise)
associated with the issuance of such opinion or the removal of any legends on
any of the Securities shall be borne by the Company.
 
21

--------------------------------------------------------------------------------


 
(c)   Legends. Each Buyer understands that the certificates or other instruments
representing the Preferred Shares and the Warrants and, until such time as the
resale of the Conversion Shares and the Warrant Shares have been registered
under the Securities Act as contemplated by the Registration Rights Agreement,
the stock certificates representing the Conversion Shares and the Warrant
Shares, except as set forth below, shall bear any legend as required by the
“blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):


[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER HEREOF, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR 144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
 
(d)   Removal of Legends. Certificates evidencing Securities shall not be
required to contain the legend set forth in Section 5(c) above or any other
legend (i) while a registration statement (including the Registration Statement)
covering the resale of such Securities is effective under the Securities Act,
(ii) following any sale of such Securities pursuant to Rule 144, (iii) in
connection with a sale, assignment or other transfer (other than under Rule 144)
provided such Buyer provides the Company with an opinion of counsel to such
Buyer, in a generally acceptable form, to the effect that such sale, assignment
or transfer of the Securities may be made without registration under the
applicable requirements of the Securities Act or (iv) if such legend is not
required under applicable requirements of the Securities Act (including, without
limitation, controlling judicial interpretations and pronouncements issued by
the SEC). If a legend is not required pursuant to the foregoing, the Company
shall no later than two (2) Trading Days following the delivery by a Buyer to
the Company or the transfer agent (with notice to the Company) of a legended
certificate representing such Securities (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), together with any other deliveries
from such Buyer as may be required above in this Section 5(d), as directed by
such Buyer, either: (A) deliver (or cause to be delivered to) such Buyer a
certificate representing such Securities that is free from all restrictive and
other legends or (B) if the Securities so delivered by such Buyer were
Conversion Shares or Warrant Shares, credit the balance account of such Buyer’s
or such Buyer’s nominee with DTC with a number of shares of Common Stock equal
to the number of Conversion Shares or Warrant Shares (as the case may be)
represented by the certificate so delivered by such Buyer (the date by which
such certificate is required to be delivered to such Buyer pursuant to the
foregoing is referred to herein as the “Required Delivery Date”).
 
22

--------------------------------------------------------------------------------


 
(e)   Failure to Timely Deliver; Buy-In. If the Company fails to (i) issue and
deliver (or cause to be delivered) to a Buyer by the Required Delivery Date a
certificate representing the Conversion Shares or Warrant Shares (as the case
may be) so delivered to the Company by such Buyer that is free from all
restrictive and other legends or (ii) credit the balance account of such Buyer’s
or such Buyer’s nominee with DTC for such number of shares of Conversion Shares
or Warrant Shares so delivered to the Company, then, in addition to all other
remedies available to such Buyer, but subject to the Limitation on Damages (as
defined in the Certificate of Designation), the Company shall pay in cash to
such Buyer on each day after the Required Delivery Date that the issuance or
credit of such shares is not timely effected an amount equal to 1.0% of the
product of (A) the sum of the number of shares of Conversion Shares or Warrant
Shares (as the case may be) not issued to such Buyer on a timely basis and to
which such Buyer is entitled and (B) the Closing Sale Price (as defined in the
Certificate of Designation) of the shares of Common Stock on the Required
Delivery Date. In addition to the foregoing, if the Company fails to so properly
deliver such unlegended certificates or so properly credit the balance account
of such Buyer’s or such Buyer’s nominee with DTC by the Required Delivery Date,
and if on or after the Required Delivery Date such Buyer purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by such Buyer of shares of Common Stock that such Buyer
anticipated receiving from the Company without any restrictive legend (a
“Buy-In”), then the Company shall, within three (3) Trading Days after such
Buyer’s request and in such Buyer’s sole discretion, either (i) pay cash to such
Buyer in an amount equal to such Buyer’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate shall terminate and such shares shall be cancelled, or (ii) promptly
honor its obligation to deliver to such Buyer a certificate or certificates
representing such number of shares of Common Stock that would have been issued
if the Company timely complied with its obligations hereunder and pay cash to
such Buyer in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) such number of shares of Conversion Shares or Warrant Shares
(as the case may be) that the Company was required to deliver to such Buyer by
the Required Delivery Date times (B) the Closing Sale Price of the Common Stock
on the Required Delivery Date.
 
23

--------------------------------------------------------------------------------


 
6.   CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.


(a)   The obligation of the Company hereunder to issue and sell the Preferred
Shares and the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:


(i)   Such Buyer shall have executed each of the Transaction Documents to which
it is a party and delivered the same to the Company.


(ii)   Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price (less, if in the case of Vision, the amount is withheld pursuant
to Section 4(h))) for the Preferred Shares and the related Warrants being
purchased by such Buyer at the Closing by wire transfer of immediately available
funds pursuant to the wire instructions provided by the Company.


(iii)   The Exchange shall occur simultaneously with the Closing.


(iv)   The legal opinion of Greenberg Traurig, LLP, New York, New York,
contemplated by Section 5.2(e) of the Exchange Agreement shall have been
delivered to Gamers, which may be relied upon by the Buyers as if fully and
completed addressed to them.


(v)   The representations and warranties of such Buyer shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.
 
7.   CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.


(a)   The obligation of each Buyer hereunder to purchase the Preferred Shares
and the related Warrants at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for each Buyer’s sole benefit and may be waived by such
Buyer at any time in its sole discretion by providing the Company with prior
written notice thereof:


(i)   The Company shall have duly executed and delivered to such Buyer (A) each
of the Transaction Documents, (B) the Preferred Shares (in such numbers as is
set forth across from such Buyer’s name in column (3) of the Schedule of
Buyers), and the related Warrants (in such numbers as is set forth across from
such Buyer’s name in column (4) of the Schedule of Buyers) being purchased by
such Buyer at the Closing pursuant to this Agreement and (C) the Unit Purchase
Options (to acquire that number of additional Preferred Shares set forth
opposite such Buyer’s name in column (7) on the Schedule of Buyers and Warrants
to acquire that number of additional Warrant Shares set forth opposite such
Buyer’s name in column (8) on the Schedule of Buyers) being received by such
Buyer at the Closing pursuant to this Agreement.
 
24

--------------------------------------------------------------------------------



 
(ii)   Such Buyer shall have received the opinion of Sichenzia Ross Friedman
Ference LLP, the Company’s outside counsel, dated as of the Closing Date, in the
form of Exhibit F attached hereto.


(iii)   Company Management shall have delivered the Milestone Shares into escrow
and shall have duly executed and delivered the Performance Milestone Shares
Agreement.


(iv)   The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit E attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.


(v)   The Company shall have delivered to such Buyer a certificate evidencing
the formation and good standing of the Company and each of its Subsidiaries in
each such entity’s jurisdiction of formation issued by the Secretary of State
(or equivalent) of such jurisdiction of formation as of a date within ten (10)
days of the Closing Date.


(vi)   The Company shall have delivered to such Buyer a certified copy of its
certificate of incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) days of the Closing Date.


(vii)   The Company shall have delivered to such Buyer a certificate, executed
by the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(c) as adopted by the Company’s board of
directors in a form reasonably acceptable to such Buyer, (ii) its certificate of
incorporation and (iii) its bylaws, each as in effect at the Closing, in the
form attached hereto as Exhibit G.


(viii)   Each and every representation and warranty of the Company shall be true
and correct as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date) and the Company shall have performed, satisfied and complied in
all respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date. Such Buyer shall have received a certificate,
executed by the Chief Executive Officer of the Company, dated as of the Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by such Buyer in the form attached hereto as Exhibit H.


(ix)   The Company shall have delivered to such Buyer a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding on the Closing Date immediately prior to the Closing.


(x)   The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum maintenance requirements of the Principal
Market.
 
25

--------------------------------------------------------------------------------


 
(xi)   The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market.


(xii)   The Certificate of Designation in the form attached hereto as Exhibit A
shall have been filed with the Secretary of State of the State of Delaware and
shall be in full force and effect, enforceable against the Company in accordance
with its terms and shall not have been amended.


(xiii)   The aggregate Purchase Price paid to the Company for the Securities by
the Buyers at the Closing shall not be less than $3,700,000.


(xiv)   The Exchange shall occur simultaneously with the Closing.


(xv)   The Company shall have delivered to such Buyer a certificate of the Chief
Executive Officer of the Company certifying to (A) the repayment of all
outstanding principal and accrued and unpaid interest owed by Gamers to
Allegiance Capital Limited Partnership (“Allegiance”), and (B) the exchange of a
warrant held by Allegiance for 200,000 shares of the Company’s Common Stock.


(xvi)   The Company shall have entered into written employment agreements with
each of Todd Hays and Rodney Hillman, on terms and conditions which are
reasonably satisfactory to Vision.


(xvii)   Each of Vision and the Clinton Group shall have completed all its
business, legal, accounting and environmental due diligence with respect to the
Company and the Subsidiaries and shall, in their sole judgment, be satisfied
with the results thereof and shall have received the approval of their
respective investment committee for the consummation of the transactions
contemplated by this Agreement.


(xviii)   The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.
 
8.   TERMINATION.


In the event that the Closing shall not have occurred with respect to a Buyer on
or before three (3) days from the date hereof due to the Company’s or such
Buyer’s failure to satisfy the conditions set forth in Sections 6 and 7 above
(and a non-breaching party’s failure to waive such unsatisfied condition(s)),
any such non-breaching party shall have the right to terminate its obligations
under this Agreement with respect to such breaching party at the close of
business on such date without liability of such non-breaching party to any other
party; provided, however, that the abandonment of the sale and purchase of the
Preferred Shares and the Warrants shall be applicable only to such non-breaching
party providing such written notice, provided further, notwithstanding any such
termination the Company shall remain obligated to reimburse the non-breaching
Buyers for the expenses described in Section 4(h) above. Nothing contained in
this Section 8 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.
 
26

--------------------------------------------------------------------------------


 
9.   MISCELLANEOUS.


(a)   Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


(b)   Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains an electronic file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.


(c)   Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.”  The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.
 
27

--------------------------------------------------------------------------------


 
(d)   Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


(e)   Entire Agreement; Amendments. This Agreement, the Exchange Agreement, the
other Transaction Documents and the schedules and exhibits attached hereto and
thereto and the instruments referenced herein and therein supersede all other
prior oral or written agreements between the Buyers, the Company, their
affiliates and Persons acting on their behalf with respect to the matters
contained herein, and this Agreement, the Exchange Agreement, the other
Transaction Documents, the schedules and exhibits attached hereto and thereto
and the instruments referenced herein and therein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended or waived other than by an instrument in writing signed by the Company
and the holders of at least a majority of the Preferred Shares issued and
issuable hereunder, and any amendment or to, or waiver of any provision of, this
Agreement made in conformity with the provisions of this Section 9(e) shall be
binding on all Buyers and holders of Securities, as applicable, provided that
any Buyer may give a waiver in writing as to itself. No such amendment or waiver
(unless given pursuant to the foregoing proviso) shall be effective to the
extent that it applies to less than all of the holders of the Preferred Shares
then outstanding. No consideration shall be offered or paid to any Person to
amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration also is offered to all of
the parties to the Transaction Documents, holders of Preferred Shares, or
holders of the Warrants, as the case may be. The Company has not, directly or
indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents. Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement, no Buyer has made
any commitment or promise or has any other obligation to provide any financing
to the Company or otherwise.


(f)   Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with an overnight
courier service with next day delivery specified, in each case, properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:
 
28

--------------------------------------------------------------------------------


 
If to the Company:


Gamers Factory Inc.
10957 McCormick Road
Hunt Valley, Maryland 21031
Telephone:  (410) 316-9900
Facsimile:  (443) 638-0255
Attention:  Mr. Todd Hays, President and CEO


With a copy (for informational purposes only) to:


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Telephone:  (212) 930-9700
Facsimile:  (212) 930-9725
Attention:  Gregory Sichenzia, Esq.


If to the Transfer Agent:


Island Stock Transfer
100 Second Avenue South, Suite 705-S
St. Petersburg, Florida 33701
Telephone:  (727) 289-0010
Facsimile:  (727) 289-0069
Attention:  Carl Dilley


If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,


with a copy (for informational purposes only) to:


Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, New York 10166
Telephone:  (212) 801-9200
Facsimile:  (212) 801-6400
Attention:  Spencer G. Feldman, Esq.


or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change
provided, that Greenberg Traurig, LLP shall only receive notices sent to Vision.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
 
29

--------------------------------------------------------------------------------


 
(g)   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares or the Warrants. The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the holders of at least a majority of the aggregate
number of Registrable Securities issued and issuable under the Transaction
Documents, including, without limitation, by way of a Fundamental Transaction
(unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Certificate of Designation and the
Warrants). A Buyer may assign some or all of its rights hereunder in connection
with transfer of any of its Preferred Shares or Warrants without the consent of
the Company, in which event such assignee shall be deemed to be a Buyer
hereunder with respect to such assigned rights.


(h)   No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, other than the Indemnitees referred to in Section 9(k).


(i)   Survival. Unless this Agreement is terminated under Section 8 in
accordance with the terms thereof, the representations, warranties, agreements
and covenants shall survive the Closing. For the avoidance of doubt,
notwithstanding the fact that the representations and warranties contained in
the Exchange Agreement do not survive the Effective Time (as defined in the
Exchange Agreement), the Company acknowledges and agrees that the Business
Representations and Warranties contained in the Exchange Agreement and
incorporated by reference into Section 3.1(a) of this Agreement shall survive
the Closing.  Each Buyer shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.


(j)   Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


(k)   Indemnification.  In consideration of each Buyer’s execution and delivery
of the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each affiliate of a Buyer that holds Preferred Shares or Warrants and
all of their stockholders, partners, members, officers, directors, employees and
direct or indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in any of the Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in any of the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby or (c) any cause of action, suit or claim brought or made against
such Indemnitee by a third party (including for these purposes a derivative
action brought on behalf of the Company) and arising out of or resulting from
(i) the execution, delivery, performance or enforcement of the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (ii) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Securities,
(iii) any disclosure made by such Buyer pursuant to Section 4(j), or (iv) the
status of such Buyer or holder of the Securities as an investor in the Company
pursuant to the transactions contemplated by the Transaction Documents;
provided, that no Buyer shall be entitled to indemnification to the extent any
of the foregoing is caused by its gross negligence or willful misconduct. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section 9(k)
shall be the same as those set forth in Section 6 of the Registration Rights
Agreement.
 
30

--------------------------------------------------------------------------------


 
(l)   No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.


(m)   Remedies.  Each Buyer and each affiliate of a Buyer that holds Preferred
Shares or Warrants shall have all rights and remedies set forth in the
Transaction Documents and all rights and remedies which such holders have been
granted at any time under any other agreement or contract and all of the rights
which such holders have under any law. Any Person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. Furthermore, the Company recognizes that in the
event that it fails to perform, observe, or discharge any or all of its
obligations under the Transaction Documents, any remedy at law may prove to be
inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.


(n)   Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights
 
31

--------------------------------------------------------------------------------


 
(o)   Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.


(p)   Independent Nature of Buyers’ Obligations and Rights.  The obligations of
each Buyer under the Transaction Documents are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document.  Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Buyers are in
any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by the Transaction Documents or any
matters, and the Company acknowledges that the Buyers are not acting in concert
or as a group with respect to such obligations or the transactions contemplated
by the Transaction Documents. The decision of each Buyer to purchase Securities
pursuant to the Transaction Documents has been made by such Buyer independently
of any other Buyer. Each Buyer acknowledges that no other Buyer has acted as
agent for such Buyer Purchaser in connection with such Buyer making its
investment hereunder and that no other Buyer will be acting as agent of such
Buyer in connection with monitoring such Buyer’s investment in the Securities or
enforcing its rights under the Transaction Documents. The Company and each Buyer
confirms that each Buyer has independently participated with the Company in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.  The use of a single agreement to effectuate the
purchase and sale of the Preferred Shares and the Warrants contemplated hereby
was solely in the control of the Company, not the action or decision of any
Buyer, and was done solely for the convenience of the Company and not because it
was required or requested to do so by any Buyer.


(q)   Delivery of Securities.  Notwithstanding anything contained in this
Agreement or any other Transaction Document to the contrary, unless otherwise
directed in writing by the applicable Buyer, the Company shall, and shall cause
its agents and representatives to, deliver all of such Buyer’s securities
purchased pursuant to this Agreement (and all securities which are issuable to
the Purchaser pursuant to the terms of this Agreement or any other Transaction
Document) to the address for delivery of securities set forth on such Buyer’s
signature page to this Agreement, and copies of the certificates representing
such securities shall be sent to such Buyer to the address of such Buyer as set
forth on such Buyer’s signature page to this Agreement. Each time the Company
fails to comply with the foregoing, the Company shall promptly pay to the
applicable Buyer, as partial relief for damages, an amount equal to 1% of the
aggregate purchase price paid by such Buyer for the Securities purchased by such
Buyer pursuant to this Agreement, provided that the foregoing payment obligation
shall be subject to the Limitation on Damages.


[signature pages follow]
 
32

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.


 

  COMPANY:      
GAME TRADING TECHNOLOGIES, INC.
                 
By:
 
     
Name: Todd Hays
     
Title: President and CEO
 

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.


 

  BUYERS:      
VISION OPPORTUNITY MASTER FUND, LTD.
                 
By:
 
     
Name: Adam Benowitz
     
Title: Portfolio Manager
 

 
 

ADDRESS FOR DELIVERY OF SECURITIES:


20 West 55th Street, 5th Floor
New York, New York 10019
Attention:  Mr. Michael Mosiello
 

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.


 

  BUYERS:      
[OTHER BUYERS]
                 
By:
 
     
Name:
     
Title: 
 

 

--------------------------------------------------------------------------------




SCHEDULE OF BUYERS


 
(1)
 
(2)
 
(3)
 
(4)
 
(5)
 
(6)
 
(7)
 
(8)
 
(9)
                                 
Buyer
 
Address and Facsimile Number
 
Aggregate Number of Preferred Shares
 
Aggregate Number of Warrant Shares
 
Purchase Price
 
Legal Representative’s
Address and Facsimile Number
 
Aggregate Number of Additional Preferred Shares
 
Aggregate Number of Additional Warrant Shares
 
Additional Purchase Price
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                           

 

--------------------------------------------------------------------------------


 
EXHIBITS
 
Exhibit A
Form of Certificate of Designation
Exhibit B
Form of Warrant
Exhibit C
Form of Registration Rights Agreement
Exhibit D
Performance Milestone Shares Escrow Agreement
Exhibit E
Form of Irrevocable Transfer Agent Instructions
Exhibit F
Form of Outside Company Counsel Opinion
Exhibit G
Form of Secretary’s Certificate
Exhibit H
Form of Officer’s Certificate
Exhibit I
Form of Unit Purchase Option





Schedule 3(g)
Acknowledgment
Schedule 3(h)
Placement Agents
Schedule 3(r)
Transactions with Affiliates
Schedule 3(s)
Capitalization
Schedule 3(t)
Indebtedness and Other Contracts
Schedule 3(u)
Litigation
Schedule 3(x)
Title
Schedule 4(d)
Use of Proceeds




--------------------------------------------------------------------------------

